Citation Nr: 1102388	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  07-16 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a respiratory disability 
other than chronic obstructive pulmonary disease/emphysema, to 
include chronic asthma and pulmonary disease due to asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to March 
1980.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision by the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which denied the Veteran's claim for chronic asthma.  

The current appeal stems from the Veteran's specific claim for 
service connection for chronic asthma, which was received by VA 
in December 2005.  The Board notes at this juncture that the 
Veteran's prior claim of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD) and emphysema 
related to his tobacco use was denied by VA, most recently in a 
July 2004 rating decision.  In correspondence dated January 2006, 
which accompanying his chronic asthma claim, the Veteran 
expressly stated that he was seeking VA compensation only for 
this disease, and was not seeking to reopen a claim for service 
connection for emphysema:

I (request) service connection for my chronic asthma 
that first occurred while I was on active duty.  
Although the symptomatology is the same as emphysema, 
the disease is definitely not the same.  (I am aware 
that I was denied service connection for emphysema in 
1994).

Therefore I request VA rate my chronic asthma 
separately and without any consideration regarding 
emphysema.

The Board therefore defines the current issue on appeal as 
entitlement to service connection for a respiratory disability 
other than COPD/emphysema, to include chronic asthma and 
pulmonary disease due to asbestos exposure.  

The Veteran and his spouse, accompanied by his representative, 
appeared at the RO to present oral testimony and evidence in 
support of his claim before a Decision Review Officer (DRO) in a 
hearing conducted in December 2006.  The transcript of this 
hearing has been duly associated with the evidence for 
consideration.

In May 2009, the Board remanded the claim to the RO, via the 
Appeals Management Center, for further evidentiary and appellate 
development.  Following this development, the claim was denied in 
a July 2010 rating decision/supplemental statement of the case.  
The case was returned to the Board in October 2010 and the 
Veteran now continues his appeal. 


FINDINGS OF FACT

A chronic respiratory disability other than COPD/emphysema, to 
include chronic asthma or asbestosis, did not have its onset 
during active military service. 


CONCLUSION OF LAW

A chronic respiratory disability other than COPD/emphysema, to 
include chronic asthma or asbestosis, was not incurred and is not 
presumed to have been incurred in active duty.  38 U.S.C.A. § 
1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

The Board notes at the outset that, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), the VA has an 
obligation to notify claimants what information or evidence is 
needed in order to substantiate a claim, as well as a duty to 
assist claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the service connection claim on appeal, 
generally, the notice requirements of a service connection claim 
have five elements: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must 
also: (1) inform the claimant about the information and evidence 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that the VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. 
§ 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) 
(outlining VCAA notice requirements).  During the course of the 
appeal, § 3.159(b) was revised and the requirement that the VA 
request that the claimant provide any evidence in his possession 
that pertains to the claim was removed from the regulation.

The service connection claim decided herein stems from the 
Veteran's application for VA compensation for a chronic 
respiratory disability other than emphysema, to include chronic 
asthma and asbestosis, which was filed in December 2005.  VCAA 
notice letters addressing the applicability of the VCAA to the 
service connection claim at issue and of the VA's obligations to 
the Veteran in developing the claim (including claims based on 
asbestos exposure) were dispatched to the Veteran in January 
2006, March 2006, and May 2009, which collectively address the 
issue on appeal and satisfy the above-described mandates, as well 
as the requirements that the Veteran be informed of how the VA 
calculates degree of disability and assigns an effective date for 
the disability, as prescribed in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  To the extent that there is any defect in the 
timing of the notice, as those notices issued after the June 2006 
rating decision on appeal were followed by subsequent 
readjudications via several rating decisions/supplemental 
statements of the case, most recently in July 2010, any defective 
notice error is deemed to have been "cured" by these 
readjudications.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement of 
the case or supplemental statement of the case, is sufficient to 
cure a timing defect).  Furthermore, neither the Veteran nor his 
representative have made any assertion that there has been any 
defect in the timing or content of the VCAA notification letters 
associated with this claim.

The VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate the . 
. . claim").  This duty includes assisting the Veteran in 
obtaining records and providing medical examinations or obtaining 
medical opinions when such are necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth 
Secretary's various duties to claimant).

The VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  In this regard, the Board 
observes that pursuant to actions taken by the RO in compliance 
with the instructions of the prior remand that occurred during 
the course of this appeal, the Veteran's service treatment 
records and relevant post-service VA and private medical records 
for the period spanning 1981 - 2010, as well as private nexus 
opinions provided by the Veteran himself, have been obtained and 
associated with the claims file.  In any case, the Veteran has 
not indicated that there are any outstanding relevant post-
service medical records or other pertinent evidence that must be 
considered in this current appeal with respect to the issue 
decided on the merits herein.  The Veteran was also afforded VA 
examinations and nexus opinions in January 2007, October 2007, 
July 2009, and May 2010, which determined his current pulmonary 
diagnoses and specifically addressed the relationship between 
these diagnoses and military service.  Furthermore, these 
opinions included adequate discussion of the opining examiner's 
clinical observations and a rationale to support these findings 
and conclusions within the context of the Veteran's relevant 
clinical history as contained within his claims file.  Thus, the 
January 2007, October 2007, July 2009, and May 2010 nexus 
opinions and medical examinations are collectively deemed to be 
adequate for adjudication purposes for the matter at issue.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board also notes that in correspondence dated September 2009 
and August 2010, the Veteran and his spouse challenges the 
veracity of the prior VA examiner's reports regarding the above 
examinations, particularly the July 2009 examination, generally 
contending that some statements appearing on the examination 
reports are, in the Veteran's opinion and recollection, false or 
incorrect.  While the Board acknowledges that the Veteran's 
individual recollection of the events and circumstances 
surrounding his examinations may differ from what was reflected 
in the VA examiner's reports, the Board finds as a factual matter 
that the VA examination reports and opinions addressing the 
current issue on appeal do not appear to contain any obvious 
inconsistencies or inadequacies in their discussion of the 
pertinent facts of the case that would call into question the 
truthfulness of their author.  Therefore, the Board finds no 
basis to remand the case for a new examination.    

Based on the foregoing, the Board finds that the VA fulfilled its 
VCAA duties to notify and to assist the Veteran in the 
evidentiary development of his service connection claim decided 
herein, and thus no additional assistance or notification is 
required.  The Veteran has suffered no prejudice that would 
warrant a remand, and his procedural rights have not been 
abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board will therefore proceed with the adjudication of this 
appeal.

Entitlement to service connection for a chronic respiratory 
disability other than emphysema, to include chronic asthma or 
asbestosis.

The Veteran contends that he currently suffers from a respiratory 
disability as a result of exposure to asbestos while serving 
aboard ships in naval service.  His service records show that 
these vessels also included aircraft carriers.  His service 
records show that he served as a clerk and was engaged in 
clerical duties throughout his entire period of military service.

The Veteran's service treatment records confirm his service 
aboard several ships during his period of active duty in the 
United States Navy, from November 1955 to March 1980, including 
the USS Noa (DD-841).  In November 1955, he reported a history of 
whooping cough.  In January 1956, he reported a history of 
whooping cough and chronic cough.  In February 1956, April 1957, 
and March 1958, he was treated for complaints relating to acute 
upper respiratory infections, which included a cold, a cough, a 
sore throat, and general malaise.  In January 1959, he was 
treated for complaints of trouble breathing at night.  
Examination at the time revealed a few crackling rales in his 
left anterior chest and the impression was bronchitis.  In 
January 1961, he was treated for acute bronchitis.  In October 
1961, he was treated for a cold and sore throat.  In April 1963, 
he was treated for a sore throat and a cough that produced yellow 
sputum.  In August 1964, he reported a history of whooping cough 
and chronic cough.  In September and December 1964 and April and 
October 1966, he was treated aboard ship for a cold.  During 
hospitalization in March 1971, the Veteran reported having a long 
history of a productive cough with scant yellow phlegm.  In May 
1974, he reported a history of having frequent colds, shortness 
of breath, and chronic cough.  In September 1976, he reported a 
history of shortness of breath and pain or pressure in the chest.  
In February 1977, he was treated for an acute upper respiratory 
infection.  In February 1980, he complained of having flu 
symptoms and a productive cough.  At the time, he was noted to 
have a smoking habit with a consumption of two cigarette packs 
per day and was advised to discontinue smoking.  On his March 
1980 separation examination, the Veteran reported a history of 
sinusitis, hay fever, asthma, shortness of breath, pain or 
pressure in the chest, and chronic cough.  Examination of his 
lungs and chest on separation was clinically normal, and his 
chest X-ray was within normal limits.

Post-service medical records show a diagnosis of chronic 
bronchitis and suspect pulmonary emphysema associated with a very 
mild obstructive ventilatory defect on VA examination in May 
1981.  COPD secondary to tobacco abuse was assessed on March 1994 
VA outpatient examination.  April 1998 chest X-rays from private 
treatment sources revealed lines of fibrosis permanently 
affecting the right upper lobe, and the impression was COPD.  
June 1999 private pulmonary diagnostic studies noted a diagnosis 
of COPD and a two pack-per-day, 49-year-long cigarette smoking 
history, as well as a reported history of exposure to asbestos in 
service.  
On July 1999 examination by the Veteran's private physician, 
C.G., M.D., the Veteran presented a 10-year history of shortness 
of breath and a chronic cough that was described as a smoker's 
cough.  He was noted at the time to be a one pack-per-day smoker, 
reduced from a high of three packs per day prior to an April 1998 
myocardial infarction.  He also reported having a history of 
exposure to asbestos aboard ships during over two decades of 
military service.  Dr. C.G.'s impression was moderate COPD 
secondary to cigarette smoking.

Private chest X-rays conducted in May 2000 revealed fibrotic and 
emphysematous changes in the Veteran's lungs.  October 2002 
private chest X- rays by G.H., M.D., revealed findings consistent 
with COPD, as well as interstitial fibrosis and scarring 
bilaterally.  Findings obtained from private chest X-rays dated 
after July 2003 supported an impression of COPD.  After a August 
2003 examination by Dr. C.G., the impression was COPD with 
suggestion of an asthmatic component; when seen again in October 
2003, the impression was mild to moderate COPD with an asthmatic 
component.  After November 2003 VA outpatient examination, the 
impressions included asthma.  After a January 2004 private 
examination, Dr. C.G.'s impression was moderate COPD with an 
asthmatic component, and the physician noted the Veteran's 
longstanding history of a chronic cough dating back to his 
military service, which she suspected represented a chronic 
bronchitic manifestation of COPD.  In August 2005, Dr. C.G.'s 
impression was severe COPD.  

An October 2005 private CT scan of the Veteran's chest revealed 
extensive changes of bullous emphysema and mild bilateral 
bronchiectasis.  In February 2006, Dr. C.G.'s impression was COPD 
which was predominantly emphysema.  An August 2006 private CT 
scan revealed soft tissue node irregularity in the posterior 
aspect of the Veteran's right upper lobe with bronchiectasis in 
the left lower lobe.  Severe COPD/emphysema was noted 
bilaterally.  A December 2006 private CT scan revealed advanced 
changes of COPD and multiple bilateral pulmonary nodules.

At a December 2006 DRO hearing, the Veteran testified that he 
experienced frequent upper respiratory problems during his long 
period of military service that he believed represented a 
diagnosis of chronic asthma whose onset began during active duty.  
He testified that on separation examination from active duty in 
1980, a naval corpsman advised him that he had asthma and so the 
Veteran reported asthma in his medical history.

The report of a January 2007 VA examination, which was conducted 
by a nurse-practitioner, shows that the Veteran's pertinent 
clinical history was reviewed and he was diagnosed with 
COPD/emphysema and asthma, which the nurse-practitioner opined 
were not caused by or a result of the Veteran's military service, 
noting that COPD with an asthmatic component was not diagnosed 
until 2003, and that the most likely cause of the COPD/emphysema 
was the Veteran's cigarette smoking.

In March 2007, D.N., M.D., the Veteran's private treating 
physician and a specialist in pulmonary medicine, stated that he 
reviewed the Veteran's medical records showing a history of 
asthma dating back to early in his military career, and that 
these records offered information that he was having intermittent 
respiratory difficulties and was aware of a diagnosis of asthma 
on examinations in the military dating back as far as 1980.  The 
physician stated that the Veteran clearly had episodes of 
shortness of breath and acute bronchitis in military service in 
the 1950s and early 1960s, and that he was still reporting 
respiratory difficulties at the time of his March 1980 separation 
examination.  With consideration of the natural history of 
emphysema, Dr. D.N. opined that it was more than likely that the 
Veteran's respiratory disease was progressing during his over 20 
years in military service.

A May 2007 private CT scan of the Veteran's chest revealed 
severe, diffuse emphysema with superimposed pneumonia.  Another 
CT scan in June 2007 revealed extensive emphysematous changes and 
mild interstitial fibrotic changes in the right upper lobe.  

The report of an October 2007 VA pulmonary examination, which was 
conducted by a nurse-practitioner and co-signed by an overseeing 
physician, shows that the Veteran's pertinent clinical history 
was reviewed and he was diagnosed with COPD/emphysema, which the 
nurse-practitioner opined were not caused by or a result of the 
Veteran's military service.  The rationale for the opinion was 
that there was no documentation of diagnosis of, or treatment for 
COPD/emphysema in the Veteran's service treatment records, and 
that there was only a single episode of a self-reported history 
of asthma documented in these records, but unsupported by a 
formal diagnosis of asthma by a medical care provider during 
active duty.  Treatment of bronchitis noted in service in January 
1959 and January 1961 was only sporadic and episodic and most 
likely caused by his 2 - 3 pack per day cigarette smoking habit. 

A November 2007 private CT scan revealed chronic fibrotic changes 
in the Veteran's lungs, bilaterally, with reticular interstitial 
changes in the right mid-lung that were slightly more prominent 
than in the prior CT study.  

In a November 2007 statement, a service comrade attested that he 
served with the Veteran aboard the USS Noa (DD- 841) during the 
period from 1956 to 1960, and believed that the Veteran was 
exposed to asbestos and asbestos particles from shipboard pipe, 
duct, and conduit insulation.

Private lay witness statements from the Veteran's spouse and 
fellow servicemen indicate, in pertinent part, that the Veteran 
was observed by these witnesses to have frequent colds and 
display symptoms of frequent coughing, shortness of breath, 
breathing difficulties, and use of a medicated inhaler during 
active duty.

A March 2008 private CT scan revealed extensive chronic 
interstitial fibrosis of the Veteran's right upper lobe.  A 
September 2008 CT scan revealed extensive fibrotic changes.

The report of a July 2009 VA pulmonary examination, which was 
conducted by a nurse-practitioner and co-signed by an overseeing 
physician, shows that the Veteran's pertinent clinical history 
was reviewed and he was diagnosed with emphysema (categorized by 
the examiner as a obstructive respiratory disease) that was 
deemed secondary to tobacco abuse, which the nurse-practitioner 
opined was not caused by or a result of the Veteran's military 
service.  The examiner further found no evidence of asbestosis on 
clinical and radiological evaluation of the Veteran.  The 
examiner's rationale for her negative nexus opinion was that 
there was no clinical documentation in the Veteran's service 
treatment records that would substantiate a finding of service 
onset of chronic emphysema and asbestosis.  The examiner further 
noted that the Veteran had a history of severe tobacco abuse, 
smoking at least one pack or more per day for approximately 50 
years, which began prior to his entry into service.

In an October 2009 opinion, a private physician, C. N. B., 
attested to his expertise as an independent medical expert.  Dr. 
B.'s opinion, in pertinent part, was that the VA examiner who 
provided the prior negative nexus opinions regarding the 
Veteran's current pulmonary diagnoses and service was less 
qualified to present these opinions as she was only a nurse-
practitioner, and in any case Dr. B.'s opinion was entitled to 
greater probative deference because his professional medical 
credentials exceeded those of the VA examiner.  Dr. B. reported 
that he had reviewed the Veteran's pertinent clinical history and 
concluded the following:

The Veteran's pulmonary diagnoses, according to CT 
scan, included fibrosis, bronchiectasis, 
COPD/emphysema, and nodules and soft tissue node in 
his right upper lung lobe.

The Veteran's fibrosis, bronchiectasis, and nodules 
and soft tissue node in his right upper lung lobe 
"are all likely due to his numerous in-service lung 
infections as these changes take years to develop and 
his post service lung infections have been minimal 
compared to his service time infections likely 
significantly contributed to by his reactive airway 
disease (asthma).  These changes would be difficult to 
see on routine chest x-ray, which explains his 
negative chest film on exit from service.  (H)is new 
right lung node could be early asbestosis. . . as he 
was exposed to asbestos fibers while on ship in the 
navy."

Dr. B. concurred with the opinion of private 
physician, Dr. D.N., that the Veteran likely had 
longstanding asthma as far back as the 1950's, during 
service.

The obstructive component of his respiratory disease 
was likely present in service and developed slowly 
overtime and was likely due to the Veteran's smoking 
history "but was aggravated by Diesel Exhaust fumes 
from his years stationed on ships and in ports during 
service."

In a VA medical opinion dated in May 2010, a VA physician 
reviewed the Veteran's pertinent clinical history, including the 
October 2009 private opinion of Dr. B.  The VA physician 
considered each clinical assertion of Dr. B.'s opinion and 
expressly refuted Dr. B.'s opinion and his premise and rationale 
in detail.  The VA physician found, in pertinent part, that the 
negative nexus opinions provided by the VA nurse-practitioner 
were valid, well-reasoned, and predicated on the simple fact that 
there was no actual clinical diagnoses of the Veteran's claimed 
pulmonary conditions during service or, in the case of 
bronchiectasis, within the one-year post-service presumptive 
period.  The VA physician also stated that VA nurse-practitioners 
were trained and qualified to provide medical diagnoses and 
express clinical opinions regarding etiology, and that there was 
nothing in this regard that would disqualify the VA nurse-
practitioner involved in the present case from presenting such 
findings, Dr. B.'s condescendingly adverse attitude towards 
nurse-practitioner's notwithstanding.  The VA physician found 
that the mention of asthma in the Veteran's clinical history on 
separation examination was a self-reported history and not a 
clinical diagnosis of an asthma condition in service, and to the 
extent that the Veteran alleged that a navy corpsman informed him 
that he had asthma, corpsmen were medics but were not qualified 
to make valid clinical diagnoses.  The VA physician further found 
Dr. B.'s opinion that the Veteran's current pulmonary diagnoses 
were due to his history of upper respiratory infections to be 
unsupported by the evidence, as the upper respiratory infections 
in service were acute and not representative of onset of a 
chronic disease process.  Further, notwithstanding Dr. B.'s 
speculative statement that the Veteran's new right lung node 
could be early asbestosis, the VA physician stated that no actual 
clinical findings of asbestosis were found on pulmonary 
examination and testing of the Veteran to date.  The VA physician 
concluded that the Veteran's current lung diseases (i.e., COPD 
with asthmatic component, pulmonary nodules, mild bronchiectasis, 
and fibrosis) are not related to or caused by his active military 
service, and that the most likely cause of these conditions was 
the Veteran's longstanding history of tobacco use.
The Veteran submitted an August 2010 opinion from his private 
physician, Dr. D.N., who stated that based on his review of the 
Veteran's clinical history, including his military medical 
records and duty assignments, the obstructive component of his 
pulmonary disease was likely present in service and likely due to 
his smoking history, but Dr. D.N. also added that it "was more 
likely than not (also) aggravated by Diesel Exhaust (and) other 
inhaled particulate matter from his years stationed on ships and 
in ports during service."  Dr. D.N. cited a study from the VA 
War related Illness & Injury Study Center and the American Lung 
Association as the basis for this opinion.  A copy of this study 
was included in the evidence, and shows that there existed a 
potential for possible adverse upper respiratory health effects 
due to "direct and substantial breathing of (diesel) exhaust 
fumes" and that "very high and/or prolonged exposures to 
(diesel) exhaust fumes may cause respiratory symptoms such as 
coughing, chest tightness, and breathlessness."

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service, or if pre-existing such service, was 
aggravated therein.  This may be accomplished by affirmatively 
showing inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a) 
(2010).

With chronic disability or disease shown as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307 (2010)) so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any notation of treatment for upper respiratory complaints 
in service will permit service connection for a chronic 
respiratory disorder, first shown as a clear-cut clinical entity, 
at some later date.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2010).  

Service connection may be granted for any disease diagnosed after 
discharge from active duty when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Board has considered the aforementioned evidence and finds 
that the weight of the evidence is against the Veteran's claim of 
entitlement to service connection for a respiratory disability 
other than emphysema, to include chronic asthma and pulmonary 
disease due to asbestos exposure.  

To the extent that the Veteran contends that his current asthma 
diagnosis is related to service on the basis of his notation of 
asthma in his medical history on separation examination in 1980, 
this premise is flawed because no actual clinical diagnosis of 
asthma is demonstrated in service, and the Veteran, as a lay 
person, cannot render a diagnosis as he lacks the requisite 
medical training, expertise, and professional competence to do 
so, and any self-diagnosis on his part is not entitled to any 
probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Inasmuch as 
the Veteran states that his notation of asthma on separation from 
service was based on a naval corpsman informing him at the time 
that he had asthma, even regarding this statement to be credible 
and true, the Board must defer to the May 2010 opinion of the VA 
physician, who determined that a naval corpsman does not possess 
the degree of training and expertise to make a clinical diagnosis 
of asthma.

The medical evidence shows that the Veteran's current chronic 
respiratory diagnoses (other than COPD/emphysema) include 
fibrosis, bronchiectasis, and nodules and soft tissue node in his 
right upper lung lobe.  Although Dr. B.'s October 2009 opinion 
seeks to draw a link between these respiratory diagnoses and 
service on the premise that the Veteran's episodes of upper 
respiratory infections in service actually caused these 
diagnoses, which Dr. B. regarded as slowly developing diseases, 
or otherwise represented early manifestations of a chronic 
respiratory disease process that only years later became fully 
manifest and diagnosable respiratory diseases, this opinion was 
refuted by the May 2010 VA physician's opinion, which further 
endorsed and gave professional credence to the prior VA nexus 
opinions of the VA nurse-practitioner, whose clinical conclusions 
was that the Veteran did not have a chronic respiratory disease 
(other than tobacco-related COPD/emphysema) manifested in service 
or for many years thereafter, and that his present chronic 
respiratory diagnoses are all more likely attributable to the 
Veteran's longstanding cigarette smoking habit.  

To the extent that the Veteran contends that his current 
respiratory disease is due to asbestos exposure in service, even 
conceding such exposure in view of the credible statements of the 
Veteran and his fellow servicemates, the VA examiners have found 
no clinical evidence of asbestosis up to the present time to 
support such a claim.  In this regard, Dr. B.'s opinion is rather 
speculative on the matter as well, stating only that CT finding 
of a new right lung node in the Veteran could be early 
asbestosis, but otherwise not presenting a definitive clinical 
diagnosis of a pulmonary disease related to asbestos exposure.  
In conclusion, the Board finds that the weight of the evidence 
does not support the Veteran's claim for service connection for a 
chronic respiratory disability other than emphysema, to include 
chronic asthma or asbestosis.  Because the evidence in this case 
is not approximately balanced with respect to the merits of this 
claim, the benefit-of-the-doubt doctrine does not apply and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The probative evidence tends to show that the Veteran's current 
chronic respiratory disorders are entirely attributable to his 
long history of tobacco use, and VA does not currently permit 
compensation to be paid for disease or disability due to in-
service tobacco use.  For claims received by VA after June 9, 
1998, a disability or death will not be considered service-
connected on the basis that it resulted from injury or disease 
attributable to the veteran's use of tobacco products during 
service.  38 C.F.R. § 3.300(a) (2010).  The provisions of § 
3.300(a), however, do not prohibit service connection if the 
disability resulted from a disease that can be service-connected 
on some basis other than the veteran's use of tobacco products 
during service, or if the disability became manifest during 
service.  38 C.F.R. § 3.300(b)(1) (2010).  In this regard, to the 
extent that the clinical evidence indicates that the Veteran's 
COPD/emphysema was aggravated by his alleged exposure to diesel 
exhaust fumes in service, the Veteran is hereby advised at this 
juncture that as service connection for COPD/emphysema was 
previously denied in a prior final rating decision and as he has 
expressly stated that the present claim on appeal is for VA 
compensation for a respiratory disability other than 
COPD/emphysema, he may wish to pursue a claim for new and 
material evidence and apply to reopen his COPD/emphysema claim, 
per 38 C.F.R. § 3.156 (2010).




ORDER

Service connection for a chronic respiratory disability other 
than emphysema, to include chronic asthma or asbestosis, is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


